            Case 1:20-cv-01414-LGS Document 41 Filed 06/29/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 NEW YORK LEGAL ASSISTANCE
 GROUP,

                          Plaintiff,                     No. 20-cv-01414 (LGS)

 v.

 ELISABETH DeVOS, in her official capacity
 as Secretary of Education, and UNITED
 STATES DEPARTMENT OF EDUCATION,

                          Defendants.


                             DECLARATION OF EILEEN CONNOR

          I, Eileen Connor, hereby submit this declaration pursuant to 28 U.S.C. § 1746 and declare

as follows:

      1. I am the Legal Director at the Project on Predatory Student Lending at the Legal Services

Center of Harvard Law School, and an attorney of record for Plaintiff in the above-captioned

matter.

      2. In November 2018, I obtained from a cloud-based storage platform an .mp3 audio file,

titled “BD NR session 1 Monday afternoon,” recording part of the Department of Education’s

Negotiated Rulemaking session on borrower defense that took place on November 13, 2017. I

did not edit, alter, or modify the audio file at any point. A copy of this recording, marked as

Exhibit A, will be served upon Defendants and be filed with the Court.

      3. I listened to the full audio recording from start to finish.
          Case 1:20-cv-01414-LGS Document 41 Filed 06/29/20 Page 2 of 3



   4. On the audio recording, I am able to recognize the voice of the principal negotiator at the

Department’s Office of Postsecondary Education, Annemarie Weisman. Ms. Weisman has

represented the Department at negotiated rulemakings at which I have been present.

   5. Throughout the audio recording, I recognize Ms. Weisman as the person answering

questions from negotiators on behalf of the Department.

   6. Approximately 43 minutes and 45 seconds into the audio recording, I recognize Ms.

Weisman as stating that “we are considering our starting point to be the 1994 regulations.”

   7. Approximately 51 minutes and 43 seconds into the audio recording, in response to

questions as to whether the Department would rescind the 2016 borrower defense rules, I

recognize Ms. Weisman as responding that the Department was “unable to comment on that”

because it was the “main point” of a lawsuit, and that “as far as we're concerned, the starting

point is the 1994 Regulations.”

   8. On November 5, 2018, from the cloud-based storage platform, I uploaded this audio

recording to the website of a transcription service, GoTranscript. I placed an order for the audio

file to be transcribed. GoTranscript assigned the order number S2T5806385 to this request.

   9. On November 7, 2018, I received an email notification from GoTranscript that my order

was complete. From the GoTranscript website, I downloaded a text file (.doc) containing a

transcription of the audio file. I read the transcript and found it to accurately reflect the contents

of the audio file. An unedited copy of the transcript of the November 13, 2017 meeting, as

produced by GoTranscript, is attached hereto as Exhibit B.

   10. An invoice from GoTranscript dated November 5, 2018, is attached hereto as Exhibit C.




                                                   2
         Case 1:20-cv-01414-LGS Document 41 Filed 06/29/20 Page 3 of 3



I declare under penalty of perjury that the foregoing is true and correct. Executed on June 29,

2020 in Jamaica Plain, Massachusetts.



                                                     _______________________________

                                                     Eileen Connor




                                                 3
